Citation Nr: 0212065	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  96-21 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.  

2.  Entitlement to service connection for cholinergic 
urticaria.  

3.  Entitlement to service connection for impotency.  

4.  Entitlement to service connection for prostatitis.  

5.  Entitlement to service connection for athlete's foot.  

6.  Entitlement to service connection for gout of the left 
index finger.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, associate counsel 


INTRODUCTION

The appellant had active service from December 1972 to 
January 1995.  These matters come before the Board of 
Veterans' Appeals (Board) on appeal from a decision of the 
Phoenix, Arizona, Department of Veterans Affairs (VA), 
Regional Office (RO).  

During the appeal process, the appellant changed his address 
and the RO in San Diego, California, has assumed jurisdiction 
of the appellant's claims.  


REMAND

The record reflects that prior to May 1997, the appellant 
resided in Mesa Arizona.  The May 27, 1997 VA examination 
report reflects that the appellant changed his address to La 
Mesa, California.  However, a May 2002 notice of a requested 
Board hearing, were mailed to the appellant's former address 
in Arizona.  Accordingly, this case is REMANDED for the 
following:

The RO should schedule the appellant for a 
travel Board hearing.  The notice of 
hearing, and all future correspondence, 
should be sent to his current address of 
record in La Mesa, California.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



